internal_revenue_service significant index no department of the treasury washington dc os person to contact telephone number refer reply to t ep ra t a1 _ date oct in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this letter also constitutes notice that we have modified the condition set forth in our letter of date for the waiver of the minimum_funding_standard for the plan_year ending date the conditional waiver for the plan_year ending date has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted after the payment of at least the amount required under sec_412 of the code to amortize the waivers for prior plan years the company has struggled financially from its inception through a management led buyout generally earning marginal profits and barely achieving required bank loan covenants in after posting a large net_loss the company applied for and received a waiver from the internal_revenue_service of the minimum_funding_standard for the plan_year subject_to the conditions that the minimum_funding_standard was met for the plan_year and that an arrangement between the company and the pension_benefit_guaranty_corporation pbgc was reached allowing for the continuation of the plan 3o on date the company the union representing the company's labor force and the pbgc entered into a long term agreement the pbgc agreement’ to provide for continuation of the plan under this agreement the company was required to contribute dollar_figure million to the plan in dollar_figure million in and to continue this pattern of contributions increasing by dollar_figure per year through the annual amounts that the company agreed to contribute to the plan in the pbgc agreement the agreed contributions were less than the annual amounts necessary without sec_412 relief to meet the minimum_funding standards for the plan thus the company took steps to increase profitability and available cash_flow in the company froze benefit accruals under the plan for the employees of its larger operation location approximately of all its employees in the company froze benefit accruals for its remaining employees at its smaller operation location other cost cutting measures were taken as well so that in and the company was able to post net gains and in was able to contribute to the plan an amount that was approximately more than the agreed contribution for that year for and later years the company projects continuing profitability although with cash flows insufficient for the company to contribute to the plan amounts substantially in excess of the amounts in the pbgc agreement thus the company foresees several years where the minimum_funding_standard is not met for the plan and therefore is subject_to excise_taxes however the company also projects that due to the dual effects of the freezing of the benefit accruals and the increasing amounts in the pbgc agreement extended as necessary the plan will be fully funded by or because of the shortfall between the annual agreed contributions and the annual pian year minimum_funding standards it was necessary for the company to apply for a waiver for the plan_year less the amount required for the amortization of the waiver for the plan_year this waiver was granted by letter of date subject_to the - condition that the minimum_funding_standard was met for the plan_year however when the schedule b for the plan_year was filed the plan's actuary incorrectly treated the amount required for amortization of the waiver for the plan_year as waived along with the balance of the minimum_funding_standard for the plan_year correction of this error will result in the failure to satisfy the minimum_funding_standard for the plan_year thus without modification of the condition in the letter of date the waiver for the plan_year would be retroactively null and void because the company has made significant efforts to reduce costs and improve its financial outlook and the company has made the required contributions under the pbgc agreement it has been determined to be in the participants’ best interest to remove the condition to which the waiver for the plan_year was subject and to grant a waiver for the plan_year ending date subject_to the following condition the pbgc agreement is extended past until such time as the plan no longer has a funding deficiency that is if necessary revere shall contribute dollar_figure million to the plan in dollar_figure million to the plan in and to continue this pattern of contributions increasing by dollar_figure per year until such time as the plan no longer has a funding deficiency if this condition is not satisfied the waiver for the plan_year is retroactively null and void you agreed to this condition in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company's profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa please also note that sec_412 of the code and sec_303 of erisa provide that the minimum_funding_standard with respect to a plan shall not be waived for more than of any consecutive plan years thus no further waivers can be granted for the plan for pian years earlier than the plan_year in the event there is a funding deficiency under sec_412 of the code sec_4971 a of the code imposes a tax of percent on the amount of the accumulated_funding_deficiency if the funding deficiency is not corrected sec_4971 of the code imposes a tax equal to percent of such accumulated deficiency section b of erisa provides that the secretary_of_the_treasury may waive the tax imposed under section b of the code in appropriate cases there is no provision in either the code or erisa for a waiver of the percent tax imposed under sec_4971 a piease note that an application_for a waiver of the excise_tax imposed under sec_4971 must be made each year for which there is an uncorrected funding deficiency revproc_81_44 1981_2_cb_618 provides procedures for requesting a waiver of the excise_tax imposed under section b this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing amended forms for the plan years ending date and date the date of this letter should be entered on the schedules b actuarial information when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a form_2848 power_of_attorney on file a copy of this letter has also been sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan sincerely carol gold director employee_plans tax_exempt_and_government_entities_division zp
